[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION TO STRIKE
On May 23, 1991, defendant moved to reargue plaintiff's motion to strike defendant's special defenses four and five. Upon defendant's representations that the record would confirm that plaintiff was given notice of defendant's intent to add special defenses four and five, the court granted the motion to reargue and took the papers.
Upon a second review of the record, the court again cannot find that the plaintiff was in fact notified of defendant's intent to add special defenses four and five and, therefore, the decision rendered by the court on May 13, 1991 shall stand and remains in full force and effect.
L. SCOTT MELVILLE, JUDGE